 Case 1:21-cv-04313-VM Document 17 Filed 06/14/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                              6/14/2021
Moonbug Entertainment LTD.,      :
                                 :
                  Plaintiff,     :
                                 :               21 Civ. 4313(VM)
          -against-              :                  ORDER
                                 :
A20688, et al.,                  :
                                 :
                  Defendants.    :
---------------------------------X
Moonbug Entertainment LTD.,      :
                                 :
                  Plaintiff,     :
                                 :               21 Civ. 4315(VM)
          -against-              :                  ORDER
                                 :
13071860213, et al.,             :
                                 :
                  Defendants.    :
---------------------------------X
Moonbug Entertainment LTD.,      :
                                 :
                  Plaintiff,     :
                                 :               21 Civ. 4317(VM)
          -against-              :                  ORDER
                                 :
AICHENG, et al.,                 :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     Upon review of the complaints and other papers filed

with the Court in connection with the three cases captioned

above, the Court notes that in all material respects the

papers   describe   substantially    similar     underlying     events

arising out of the same or similar operative facts, and that

the parties are substantially the same parties. Accordingly,

it is hereby

     ORDERED   that   the   Clerk   of   Court    is   respectfully
 Case 1:21-cv-04313-VM Document 17 Filed 06/14/21 Page 2 of 2



requested   to   consolidate    these    actions   for   all    pretrial

purposes; and it is further

     ORDERED     that   all    filings   in   connection       with   the

consolidated action be docketed against the lower numbered

case, 21 Civ. 4313; and it is further

     ORDERED that the Clerk of Court close the referenced

higher numbered cases, 21 Civ. 4315 and 21 Civ. 4317, as

separate actions and remove them from the Court’s docket.

SO ORDERED:

Dated:      New York, New York
            14 June 2021
